Dismiss and Opinion Filed January 30, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00144-CR

                       TENEKA KASHUN ALEXANDER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F09-21009-Y

                              MEMORANDUM OPINION
                           Before Justices O’Neill, Myers, and Brown

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
130144F.U05